Citation Nr: 0723278	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  07-22 534	)	DATE
	)
	)


THE ISSUE

Whether a December 1984 decision of the Board of Veterans' 
Appeals denying an evaluation in excess of 10 percent for 
post-concussion syndrome should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel





INTRODUCTION

The Moving Party served on active duty from December 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the Moving Party alleging CUE in a 
December 1984 Board decision.


FINDINGS OF FACT

1.  In December 1984, the Board denied an evaluation in 
excess of 10 percent for post-concussion syndrome.

2.  It is not shown that the correct facts were not before 
the Board or that the statutory or regulatory provisions 
extant at that time were incorrectly applied in the Board's 
December 1984 decision.


CONCLUSION OF LAW

The December 1984 Board decision denying an evaluation in 
excess of 10 percent for post-concussion syndrome was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411.  However, CUE is a very specific and rare 
kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  

Examples of situations that are not clear and unmistakable 
error include a change in diagnosis, a failure to fulfill the 
duty to assist, a disagreement as to how the facts were 
weighed or evaluated, or otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there had been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403.

A decision of the Board that revises a prior Board decision 
on the grounds of clear and unmistakable error has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 C.F.R. § 20.1406(a).

By correspondence received in June 2007, the Moving Party 
alleged CUE in the Board's December 1984 decision.  
Specifically, he contended that the Board 

ignored various lay accounts of sleep 
disturbance, memory loss, headaches, and 
syncope.  Most relevant are the lay 
statements from the veteran's employers 
which indicate the veteran suffered 
additional injuries due to syncopal 
events, not to mention restriction of 
duties, loss of pay, and loss of 
opportunity for promotion.  The appellant 
asserts this lay testimony constitutes 
objective evidence of a greater level of 
disability than that allowed by the 
Board. 

After a careful review of the December 1984 decision, the 
Board finds that CUE is not shown.  Specifically, at the time 
of the December 1984 decision, the Board considered evidence 
from a September 1980 hospitalization, VA clinical records, 
four VA examinations (3/82, 3/83, 3/84, and 4/84), lay 
statements from a co-worker and the Moving Party's then-
spouse, and January 1984 hearing testimony.  

While the Moving Party now asserts that accounts of sleep 
disturbance, memory loss, headaches, syncope, additional 
injuries, loss of pay, and loss of promotions were not 
considered by the Board in December 1984, this Board finds, 
in fact, that the evidence considered by the December 1984 
Board abounded with complaints of headaches, bruising and 
other injuries from falls, periods of blacking out, effect of 
his complaints on his work, lack of sleep, dizziness, sun 
worsening his symptoms, double visions, slurred speech, and a 
multitude of other complaints associated with his disability.  

The Board found only one lay statement, dated in May 1983, 
which was not specifically referenced in the December 1984 
decision.  In that statement, an employer reflected that the 
veteran had told him that he (the veteran) had just blacked 
out and fallen to the ground.  The employer noted that the 
veteran looked to be in considerable pain and he sent him 
home for the day.  There was no indication that the employer 
had witnessed the event, only that he was told what had 
transpired by the veteran.  

Even if the December 1984 Board failed to consider the May 
1983 letter, the information contained in the letter does not 
modify the facts as they were known at the time.  There was 
ample evidence at the time that the Moving Party experienced 
injuries when he fell.  

In essence, the Moving Party disagrees with the manner in 
which the Board weighed or evaluated the facts before it in 
December 1984.  His argument that the Board failed to rely on 
certain evidence in making its determination or that it 
failed 




to give proper weight to evidence he submitted is without 
merit and amounts to a disagreement with the Board's 
evaluation of the facts before it.  This does not constitute 
CUE.  

Simply to claim CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  See Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996).

In sum, the Moving Party has not identified any specific 
finding or conclusion in the December 1984 Board decision 
which was undebatably erroneous.  The record does not reveal 
any kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Therefore, the Motion is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  Specifically, 
the VCAA and the implementing regulations contain provisions 
relating to VA's duties to notify and assist a claimant.

The Court of Appeals for Veterans Claims has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision. Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do 


not apply in CUE adjudications.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).


ORDER

The motion for revision of the December 1984 decision of the 
Board denying an evaluation in excess of 10 percent for post-
concussion syndrome on the basis of CUE is denied. 



                       
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



